Citation Nr: 9928256	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus (HNP), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to October 1941 
and from November 1942 to February 1945.
This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 1996 the case was remanded for further 
evidentiary development.  The Informal Hearing Presentation 
dated in September 1999 argues for service connection for 
arthritis of the veteran's right knee.  It is noted that a 
December 1998 rating decision established service connection 
for arthritis of the right knee and awarded a 10 percent 
evaluation finding the disorder secondary to the veteran's 
service-connected lumbar spine disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's HNP is manifested by discomfort and 
markedly reduced range of motion of the lumbar spine. 


CONCLUSION OF LAW

The functional impairment associated with the veteran's 
herniated nucleus pulposus warrants a rating of 40 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Factual Background

By rating decision dated in February 1945 service connection 
was established for a ruptured intervertebral disc at L2 or 
L3.  A 20 percent evaluation was awarded.  A noncompensable 
evaluation was established by a November 1948 rating decision 
because a herniated disc was not found on the rating 
examination.  The veteran submitted his increased rating 
claim in April 1992.

A March 1993 VA X-ray revealed degenerative changes of the 
lumbar spine, more marked at L4-L5 and L5-S1 with 
"retrolisthesis" of L2 on L3.  An October 1993 VA orthopedic 
examination report states that the veteran complained of 
progressive low back pain and immobility.  He was using a 
cane and a wheelchair at the time of the examination.  He had 
marked limitation of flexion of the lumbar spine with loss of 
lumbar lordosis consistent with advanced degenerative 
osteoarthritis.  

A December 1993 rating decision denied the increased rating 
request because no current disability was shown.  

In April 1996 the case was remanded for records and an 
orthopedic examination.
A July 1997 VA orthopedic examination report states that the 
veteran's flexion was to 20 out of 90 degrees, his extension 
was 0/30, right and left rotation were 5/30 each and right 
and left bending were 5/30 each with moderate discomfort.  
Dorsal kyphotic and scoliosis convexity to the right was 
noted.  The report noted X-ray evidence of marked 
degenerative changes at L4-L5 and L5-S1 and "retrolisthesis" 
of L2 on L3.  The diagnosis was residuals of chronic 
lumbosacral injury to the back, probably resulting in 
discogenic changes.  In a January 1998 addendum the examiner 
stated that the veteran's symptoms were compatible with his 
service-connected nucleus pulposus and that the symptoms were 
secondary to the expulsion of the nucleus pulposus and 
probably pressing on one of the lumbar roots, i.e., L5.

By rating decision dated in December 1998 the evaluation for 
the veteran's service-connected HNP was increased to 20 
percent disabling under Diagnostic Codes 5010-5293.  Service 
connection was also established, in pertinent part, for 
arthritis of the lumbar spine.  

VA treatment records dated from March 1990 to January 1999 
are negative for complaints, symptoms or findings regarding 
the veteran's lumbar spine disability since an October 1990 
complaint of low back pain.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Severe limitation of motion of the lumbar spine is rated as 
40 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and slight limitation of motion is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

A 60 percent rating is assigned for severe intervertebral 
disc syndrome intervertebral disc syndrome where the 
condition is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  If the condition is severe, 
with recurring attacks and intermittent relief, a rating of 
40 percent is warranted.  Where the condition is moderate, 
with recurring attacks, a rating of 20 percent is warranted.  
Where the disability is mild, a rating of 10 percent is 
warranted.  Where the condition is postoperative and cured, a 
noncompensable rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

A 40 percent rating is assigned for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a rating of 20 percent is warranted.  With 
characteristic pain on motion, a rating of 10 percent is 
warranted.  With slight subjective symptoms only, a rating of 
0 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5295. 

The Board finds that a rating of 40 percent or higher is not 
warranted under Diagnostic Code 5293, intervertebral disc 
syndrome.  The medical records do not indicate the presence 
of severe disability consisting of recurring attacks with 
intermittent relief necessary for a 40 percent evaluation or 
symptoms compatible with sciatic neuropathy, muscle spasm or 
ankle jerk necessary for a 60 percent evaluation under this 
diagnostic code.  Therefore the medical evidence of record 
does not support a rating higher than 20 percent under 
Diagnostic Code 5293.  

The Board finds that a rating of 40 percent is not warranted 
under Diagnostic Code 5295, lumbosacral strain.  Although the 
medical evidence of record shows marked limitation of flexion 
and extension as well as lateral motion, it does not reveal 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion necessary for a 40 percent rating.  

The Board finds that the veteran's disability is more closely 
approximated by Diagnostic Code 5292, limitation of motion of 
the lumbar spine.  See Butts v. Brown, 5 Vet.App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

A rating of 40 percent is warranted under Diagnostic Code 
5292, the diagnostic code for limitation of motion of the 
lumbar spine.  As noted above, at his most recent VA 
examination, the veteran had flexion to only 20 degrees and 
was capable of no extension at all.  His lateral bending and 
right and left rotation were to 5 degrees out of a possible 
30 in each direction.  These limits reflect a severe 
limitation of motion of the lumbar spine, especially 
considering the discomfort noted by the examiner.  Taking 
into account the veteran's discomfort and the diagnosis of 
some amount of degenerative changes, the Board finds that the 
maximum schedular rating of 40 percent for limitation of 
motion of the lumbar spine is warranted.  DeLuca. 

In light of the foregoing, and resolving all doubt in favor 
of the appellant, the Board finds that no more than a rating 
of 40 percent for limitation of motion of the lumbar spine, 
as evaluated under Diagnostic Code 5292, is warranted.  38 
U.S.C.A. § 5107. 


ORDER

A 40 percent evaluation for limitation of motion of the 
lumbar spine is granted, subject to the law and regulations 
governing the criteria for award of monetary benefits. 



		
	RENÉE M. PELLETIER
			Member, Board of Veterans' Appeals

 

